Citation Nr: 0425253	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  98-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  He also had approximately four months of 
prior active service.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003, the Board issued a decision that denied a 
rating in excess of 10 percent for the veteran's low back 
disability and denied other claims.  The veteran appealed the 
denial of a higher initial rating for low back disability to 
the United States Court of Appeal for Veterans Claims 
(Court).  In April 2004, the Court granted a joint motion of 
the parties, vacated the Board's denial and remanded the 
matter for action consistent with the joint motion.  


REMAND

In the joint motion, the parties agreed that the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities was raised by the record.  
This matter must be initially addressed by the RO.

With respect to the issue currently on appeal, the veteran's 
contends that his service connected low back disorder is more 
severe than presently evaluation.  In this regard, the Board 
notes that the most recent medical evidence of record 
consists of outpatient treatment records dated prior to 
February 2002 and the report of an October 2002 VA 
examination.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the age of the most recent medical 
evidence, a new VA examination is required to appropriate 
assess the severity of the veteran's low back disability.  
This examination should include a discussion of the impact, 
if any, that the veteran's service-connected low back 
disability has on his employability.  

The Board also notes that there have been significant changes 
in the pertinent rating criteria since the most recent VA 
examination of this disability in October 2002 and since the 
RO's most recent consideration of the claim in November 2002.  
Specifically, the criteria for evaluating diseases and 
injuries of the spine were amended effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.  With respect to the total 
rating claim and the initial rating claim 
on appeal, the RO should provide the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), to include notice that 
he should submit any pertinent evidence 
in his possession and either submit or 
provide the information and authorization 
necessary for the RO to obtain any 
medical records, not already of record, 
pertaining to treatment or evaluation of 
any of his service-connected disabilities 
during the periods of these claims.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims file must be made available to and 
be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected low back disability should 
be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed should 
also be provided.

5.  The veteran should also be afforded 
appropriate examinations to determine the 
current degree of severity of his 
service-connected disabilities of the 
left lower extremity and the impact of 
those disabilities on his ability to 
work.

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
higher initial rating for low back 
disability based on a de novo review of 
the pertinent evidence and in light of 
all applicable criteria including recent 
changes in the rating criteria applicable 
to back disabilities.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

8.  The RO should also adjudicate the 
veteran's claim for a total rating based 
on unemployability due to service 
connected disabilities and inform him of 
his appellate rights with respect to this 
decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome of this claim.  The veteran need take no 
action until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	

                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




